 1

 2

 3

 4

 5

 6
                                    UNITED STATES DISTRICT COURT
 7
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
 8

 9     DEBORAH CHERNICK,                                    Case No. 1:19-cv-00160-JDP

10                     Plaintiff,                           ORDER CONTINUING ORAL ARGUMENT
                                                            UNTIL MAY 7, 2020, AT 2:00 P.M.
11              v.
                                                            ECF No. 21
12     COMMISSIONER OF
       SOCIAL SECURITY,
13
                         Defendant.
14

15            Pursuant to the stipulation and joint request of the parties, ECF No. 21, telephonic oral

16    argument is reset for May 7, 2020, at 2:00 P.M.

17
     IT IS SO ORDERED.
18

19
     Dated:      March 25, 2020
20                                                         UNITED STATES MAGISTRATE JUDGE
21

22 No. 205.

23

24

25

26
27

28


                                                       1
